Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is considered to be indefinite. The abutting portion, see claim 1 lines 13-16,  (see 30 in figure 2) is between the protruding portion and the end portion at the opposite side from the insertion direction.  The abutting portion is rounded and does not just extend along the insertion (removal) direction.   The wall portion 22c just extends in the insertion direction from the end portion 22a at the opposite side from the insertion direction to the abutting portion 30 not all the way to the protruding portion 40.
Claim 4 is considered to be indefinite as it depends on cancelled claim 2. Claim 4 has been treated in the Office Action as though it depends on claim 1.
a protruding portion” and in claim 4 line 2 applicant recites “the closure portion provided with an annular protruding portion”.   
In claim 4 lines 4-5, the phrase “the protruding portion protrudes toward the radial direction inner side from the end portion at the insertion direction side of the outer periphery wall portion” is indefinite.  In claim 1 lines 19-21 the applicant recites that “the protruding portion …. and protruding along the radial direction toward the radial direction outer side”.  Do the protruding portions (closure protruding portion 26, protruding portion integral with abutting portion 40) protrude radially toward the outer periphery wall or do they protrude radially outward from the outer periphery wall? 
In claim 4 lines 8-9 the phrase “the face plate portion extends between end portions of the inner periphery wall portion” is considered to be indefinite.  It is unclear what structure in the disclosure corresponds to end portions of the inner periphery wall.  The closure plate 36, as seen in the drawings, is fixed to just one end of the inner periphery wall 34.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Krauss 7,114,632.
Kraus ‘632 discloses a plug for closing a burring hole comprising: 
(claim 1) a tubular outer periphery wall portion (the base body 10 has an upwardly extending generally tubular wall; as best seen in figure 12) for insertion into a round tube portion of a burring hole (see burring hole in figure 12b) formed in an attachment member; an annular flange portion (30) that protrudes toward a radial direction outer side of the outer periphery wall portion, from an end portion side of the outer periphery wall portion at an opposite side from an insertion direction side of the outer periphery wall portion, the flange portion covering a surrounding portion of the burring hole; a pawl portion (25) that projects toward the radial direction outer side from the outer periphery wall portion, the pawl portion engaging with a distal end portion of the round tube portion; a closure portion (see bottom wall of tubular body portion 10 in figure 12) that extends between inner sides of the outer periphery wall portion, the closure portion closing off the burring hole; and an abutting portion (see 34 in figure 9 and col. 3 lines 47-51 wherein the abutting portion 34 is described as protruding beyond other hole engaging rings) provided at the outer periphery wall portion (abutting portion 34 protrudes from the periphery of the tubular wall), the abutting portion overlapping with a periphery edge portion of the burring hole as seen in the insertion direction, and the abutting portion configured to abut the periphery edge portion (see col. 4 lines 21-26) 
a protruding portion is formed at an intermediate portion (see 34 in figure 9), in the insertion direction, of the outer periphery wall portion, the protruding portion being inflected partway along the intermediate portion and protruding toward the radial direction outer side (see outwardly extending engagement ring 34), and a distal end portion side of the protruding portion configures the abutting portion (see tip of engaging ring 34) when the outer periphery wall portion is inserted into the burring hole, the abutting portion (34 in figure 9) abuts on the peripheral edge portion to limit the movement of the outer periphery wall portion in the insertion direction.

. 

Claims 1 and 3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sato Japanese Publication No. 2015-081659.
 	Sato discloses a hole plug in figures 1-7 comprising:
(claim 1)  a tubular outer periphery wall portion (13) for insertion into a round tube portion of a burring hole (H in figure 7) formed in an attachment member; an annular flange portion (12) that protrudes toward a radial direction outer side of the outer periphery wall portion, from an end portion side of the outer periphery wall portion at an opposite side from an insertion direction side of the outer periphery wall portion, the flange portion covering a surrounding portion of the burring hole; a pawl portion (18) that projects toward the radial direction outer side from the outer periphery wall portion, the pawl portion engaging with a distal end portion of the round tube portion; a closure portion (15) that extends between inner sides of the outer periphery wall portion, the closure portion closing off the burring hole; and an abutting portion (as best seen in figure 7 the periphery wall section 13 at the outer end of protruding section 14 abuts against the circumferential wall of opening "H") provided at the outer periphery wall portion, the abutting portion overlapping with a periphery edge portion of the burring hole as seen in the insertion direction, and the abutting portion configured to abut the periphery edge portion (see figure 7 where peripheral wall (14) abuts the top peripheral edge of opening "H") 
a protruding portion (14) is formed at an intermediate portion, in the insertion direction, of the outer periphery wall portion, the protruding portion being inflected partway along the intermediate portion and protruding toward the radial direction outer side (the bend protrudes radially outward), and a distal end portion side of the protruding portion configures the abutting portion (top portion of peripheral wall 13 having larger diameter immediately above the bend se3ction 14) when the outer periphery wall portion is inserted into the burring hole, the abutting portion abuts on the peripheral edge portion to limit the movement of the outer periphery wall portion in the insertion direction.

In regard to claim 3, Sato discloses a wall portion (see wall portion 13 in figure 5) of the outer periphery wall portion from the protruding portion to the end portion at the opposite side from the insertion direction extends in the insertion direction.

s 1 and 3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kraus EP 465,860.

The Kraus ‘860 publication discloses a hole plug in figure 4 comprising:

 (claim 1)  a tubular outer periphery wall portion (5) for insertion into a round tube portion of a burring hole formed in an attachment member; an annular flange portion (8) that protrudes toward a radial direction outer side of the outer periphery wall portion, from an end portion side of the outer periphery wall portion at an opposite side from an insertion direction side of the outer periphery wall portion, the flange portion covering a surrounding portion of the burring hole; a pawl portion (9) that projects toward the radial direction outer side from the outer periphery wall portion, the pawl portion engaging with a distal end portion of the round tube portion; a closure portion (unnumbered inner central portion of plug in figure 4) that extends between inner sides of the outer periphery wall portion, the closure portion closing off the burring hole; and an abutting portion (12) provided at the outer periphery wall portion, the abutting portion overlapping with a periphery edge portion of the burring hole as seen in the insertion direction, and the abutting portion configured to abut the periphery edge portion 
a protruding portion (11) is formed at an intermediate portion, in the insertion direction, of the outer periphery wall portion, the protruding portion being inflected partway along the intermediate portion (see figure 4) and protruding toward the radial direction outer side when the outer periphery wall portion is inserted into the burring hole, the abutting portion abuts on the peripheral edge portion to limit the movement of the outer periphery wall portion in the insertion direction (see 12 in figure 4).

In regard to claim 3, Kraus ‘860 discloses a wall portion (portion of the wall 5 above protruding portion 11) of the outer periphery wall portion from the protruding portion to the end portion at the opposite side from the insertion direction extends in the insertion direction.




Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato Japanese Publication No. 2015-081659 in view of Takashi WO 2010041435.
Sato discloses the limitations of the claimed invention as applied above.  Further Sato discloses a faceplate portion at 15 located on the inner periphery wall 17 at the end opposite the insertion end of the plug. 
The claimed invention is distinguishable from Sato by its recitation of ribs formed between the inner periphery wall and the outer periphery wall.  

It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to incorporate formed ribs as taught by Takashi between Sato’s inner wall 17 and outer wall 19 (see in figure 7) to better secure the plug in a hole.

Response to Arguments
11.	Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive.  
In the remarks the applicant argues that the third engaging ring 34 in Krauss does not protrude in the direction of insertion.  The present claim 1 at lines 18-19 recites that the protruding portion is formed in an intermediate portion along the insertion direction of the outer periphery wall.  It does not recite that the protruding portion protrudes in the direction of insertion as argued by applicant.    Also, in claim 1 lines 19-21 the protruding portion is defined as protruding in the radial direction.  The engaging ring 34 as shown in figure 9 of Krauss ‘632 does extend in the radial direction, it extends both in the radial direction and upward direction with respect to the outer periphery wall pf the plug.
In regard to applicant’s remark that Krauss’632 abutting portion 34 does not limit movement of the outer periphery wall in the plug insertion direction, abutting portion at 34 (see col. 3 lines 47-51 wherein the abutting portion 34 is described as protruding beyond lower hole engaging rings) would at first limit the movement of the plug into a hole until greater force is applied to the plug.  It is noted that should greater force be applied to applicant’s own hole plug that applicant’s protruding portion would likewise flex and enter into the hole.

       The applicant remarks that Sato does not protrude in the radial direction of the outer periphery wall portion.  In claim 1 lines 19-21 the protruding portion is defined as protruding in the radial direction.  The abutting portion 14 in Sato does extend in the radial direction, it extends both in the radial direction and upward direction with respect to the outer periphery wall.
	The applicant argues that because applicants’ protruding wall portion is an intermediate portion of the outer periphery wall and is used as the protruding/abutting portion, it is not required that the plug shape be significantly changed to create an abutting portion thereby saving costs.   The applicant is not reciting a method of manufacturing and the present apparatus claim 1 limitations do not recite limitations that are not disclosed in Sato.  
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612